Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 8-9 discloses “a greater reward when a standard of a characteristic of the vehicle is met” and also “the reward calculating process includes a changing process that changes a reward” it is unclear if applicant is introducing another reward of if the claim is intending to refer to the original reward.
Claims 2-7 depend upon claim 1 incorporating all of the limitations thereof, and are therefore rejected as being indefinite as being dependent upon an indefinite parent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 8, and 16 of U.S. Patent No. 11,313,309. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application are disclosed in the patented document. Although there are slight differences in wording and grammar the differences are synonyms and a person of ordinary skill in the art at the time of filing would necessarily determine that the two claim sets are functionally identical.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 9, and 17 of U.S. Patent No. 11,248,553. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application are disclosed in the patented document. Although there are slight differences in wording and grammar the differences are synonyms and a person of ordinary skill in the art at the time of filing would necessarily determine that the two claim sets are functionally identical.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/948973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application are disclosed in the patented document. Although there are slight differences in wording and grammar the differences are synonyms and a person of ordinary skill in the art at the time of filing would necessarily determine that the two claim sets are functionally identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of copending Application No. 17/120936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application are disclosed in the patented document. Although there are slight differences in wording and grammar the differences are synonyms and a person of ordinary skill in the art at the time of filing would necessarily determine that the two claim sets are functionally identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of copending Application No. 17/128822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application are disclosed in the patented document. Although there are slight differences in wording and grammar the differences are synonyms and a person of ordinary skill in the art at the time of filing would necessarily determine that the two claim sets are functionally identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/136220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application are disclosed in the patented document. Although there are slight differences in wording and grammar the differences are synonyms and a person of ordinary skill in the art at the time of filing would necessarily determine that the two claim sets are functionally identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 3-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pilly et al (US Patent Publication 2021/0094587).
Regarding claims 1, 7, 8, and 9, Pilly discloses a vehicle control data generation method, wherein the generation method is applied to a vehicle that allows for a self-driving mode and a manual driving mode, the self-driving mode automatically generating a command value of a propelling force produced by a propelling force generator independently of an accelerator operation, the manual driving mode generating the command value of the propelling force produced by the propelling force generator in accordance with the accelerator operation, relationship defining data defines a relationship between a state of the vehicle and an action variable related to an operation of an electronic device in the vehicle, the generation method, with the relationship defining data stored in a memory device, comprises: (abstract; ¶6)
obtaining, by an execution device, the state of the vehicle that is based on a detection value of a sensor; (¶9, 11, 56)
operating, by the execution device, the electronic device; providing, by the execution device, based on the obtained state of the vehicle, a greater reward when a standard of a characteristic of the vehicle is met than when the standard is not met; and (¶65, 72)
updating, by the execution device, the relationship defining data by inputting to a predetermined update map the obtained state of the vehicle, a value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device, the update map outputs the updated relationship defining data so as to increase an expected return for the reward in a case where the electronic device is operated in accordance with the relationship defining data, and the providing the reward includes changing a reward that is provided when the characteristic of the vehicle is a predetermined characteristic in the self-driving mode such that the changed reward differs from the reward that is provided when the characteristic of the vehicle is the predetermined characteristic m the manual driving mode. (¶6, 9, 51, 53, 62-65, 76)

Regarding claim 3, Pilly further discloses generating, by the execution device, based on the updated relationship defining data, control mapping data by associating the state of the vehicle with the value of the action variable that maximizes the expected return, wherein the state of the vehicle is input to the control mapping data. which outputs the value of the action variable that maximizes the expected return. (¶6, 9, 51, 53, 62-65, 76)

Regarding claim 4, Pilly further discloses wherein the operating the electronic device includes operating, based on the relationship defining data, the electronic device in accordance with the value of the action variable corresponding to the state of the vehicle obtained by obtaining the state of the vehicle. (¶6, 9, 51, 53, 62-65, 76)

Regarding claim 5, Pilly further discloses wherein the execution device includes a first execution device mounted on the vehicle and a second execution device that is an out-of-vehicle device, the first execution device is configured to execute at least the obtaining the state of the vehicle and the operating the electronic device, and the second execution device is configured to execute at least the updating the relationship defining data. (¶43, 63)

Regarding claim 6, Pilly further discloses a vehicle controller, comprising the first execution device in the vehicle control system according to claim 5. (¶6)

Regarding claim 7, Pilly further discloses a vehicle learning device, comprising the second execution device in the vehicle control system according to claim 5. (¶6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669